DAVIDSON, Judge.
The primary offense charged is the non-capital felony of robbery by assault, together with an allegation of a prior conviction for burglary. The punishment is assessed at life imprisonment in the penitentiary, under the mandate of Art. 62, P. C.
The indictment, in all essentials, is the same as that set forth and discussed in the case of Farris v. State, No. 24, 902, (page 261 of this volume), 233 S. W. 2d 856. Appellant here registers the same objections to the indictment as were there urged — i.e., that the allegation that the former conviction was for the offense of burglary is not sufficient to invoke the provisions of Art. 62, P. C.
The holding in the Farris case, supra, that the indictment was sufficient controls here.
There is no need to again set forth the reasons upon which the conclusion in the Farris case, supra, was reached. In the instant case, we adhere thereto.
The facts support the conviction.
*306No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.